         21-10251-tmd Doc#1-1 Filed 04/06/21 Entered 04/06/21 10:25:59 List of Affiliated
                                       Cases Pg 1 of 1

10. Bankruptcy cases pending by an affiliate

           CASE NAME                           VENUE              CASE NUMBER     DATE FILED    RELATIONSHIP
    1      900 Cesar Chavez, LLC               Bankr. W.D. Tex.    19-11527-tmd        11/04/19      Affiliate
    2      905 Cesar Chavez, LLC               Bankr. W.D. Tex.    19-11528-tmd        11/04/19      Affiliate
    3      5th and Red River, LLC              Bankr. W.D. Tex.    19-11529-tmd        11/04/19      Affiliate
    4      7400 South Congress, LLC            Bankr. W.D. Tex.    19-11530-tmd        11/04/19      Affiliate
    5      Silicon Hills Campus, LLC           Bankr. W.D. Tex.    20-11042-tmd        01/07/20      Affiliate
    6      Hirshfeld Moore, LLC                Bankr. W.D. Tex.    20-10251-tmd        02/03/20      Affiliate
    7      WC 103 East Fifth, LLC              Bankr. W.D. Tex.    20-10252-tmd        02/03/20      Affiliate
    8      WC 320 Congress, LLC                Bankr. W.D. Tex.    20-10253-tmd        02/03/20      Affiliate
    9      WC 422 Congress, LLC                Bankr. W.D. Tex.    20-10254-tmd        02/03/20      Affiliate
    10     WC 805-809 East Sixth, LLC          Bankr. W.D. Tex.    20-10255-tmd        02/03/20      Affiliate
    11     WC 901 East Cesar Chavez, LLC       Bankr. W.D. Tex.    20-10256-tmd        02/03/20      Affiliate
    12     WC 1212 East Sixth, LLC             Bankr. W.D. Tex.    20-10257-tmd        02/03/20      Affiliate
    13     WC 9005 Mountain Ridge, LLC         Bankr. W.D. Tex.    20-10258-tmd        02/03/20      Affiliate
    14     WC 2101 Ben White, LP               Bankr. W.D. Tex.    20-10182-tmd        02/04/20      Affiliate
    15     WC 4th and Colorado, LP             Bankr. W.D. Tex.    20-10881-tmd        08/04/20      Affiliate
